PER CURIAM.
Appellant, Henry James Stevens, was convicted of attempted first degree murder.
Upon consideration we are of the opinion that Stevens has failed to demonstrate reversible error with regard to his first four points on appeal.
However, with reference to his fifth point which reads, “The trial court illegally sentenced Mr. Stevens to 35 years imprisonment followed by 15 years probation when the statute allows a maximum 40 year sentence or a life sentence”, the State concedes that this sentence was illegal and that same must be reversed and remanded for resentencing which may not exceed the statutory maximum term of 40 years. See Wright v. State, 600 So.2d 11 (Fla. 4th DCA 1992).
Affirmed in part; reversed in part and remanded for further proceedings consistent herewith.
GLICKSTEIN, C.J., GUNTHER, J„ and WALDEN, JAMES H., Senior Judge, concur.